Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 15, 2020 has been considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 14 objected to because of the following informalities: 
“A sensing method, comprising; powering…” should be “A sensing method, comprising: powering…”  
“…with an ADC in the PIM…” should be “…with an analog to digital converter (ADC) in the PIM…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10-11, 14-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack (US 20140257102 A1, published September 11, 2014) in view of Spencer et al. (WO 2012138874 A2, published October 11, 2012) and Calcano et al. (US 10420507 B2, published September 24, 2019 with a priority date of September 26, 2013), hereinafter referred to as Hossack, Spencer, and Calcano, respectively.
Regarding claim 1, Hossack teaches a sensing system (Fig. 1, imaging system 100), comprising: 
a patient interface module (PIM) communicatively disposed between a processing system and a sensing device configured to be positioned within a body of a patient (Fig. 1; see pg. 2, col. 2, para. 0027-0028 – “…an IVUS catheter 102 coupled by a patient interface module (PIM) 104 
the PIM configured to: transmit, with the transmitter, a first signal to the sensing device; AND receive a measurement signal associated with the first signal from the sensing device (see pg. 3, col. 1, para. 0033 – “…PIM 104 may include a processor circuit 154 and a memory circuit 155 to execute operations on catheter 102 and receive, process, and store data from catheter 102.”).
Hossack does not expility teach: 
the PIM comprising: a transmitter, an analog to digital converter (ADC), and a communication device;
wherein the PIM is configured to be powered by a wireless charging system, AND wherein the PIM is configured to:
digitize the measurement signal with the ADC; AND
transmit the digitized measurement signal to the processing system wirelessly via the communication device.
Whereas, Spencer, in the same field of endeavor, teaches:
the PIM comprising: a transmitter, an analog to digital converter (ADC), and a communication device (Fig. 6, IVUS PIM 202 comprising controller 212 in communication with A/D 214 and communications module 216; Fig. 1; see pg. 7, lines 28-29 – “…the PIM 112 includes an analog to digital (A/D) converter and transmits digital data to the BUB (bedside utility box) 101, however, in other embodiments the PIM transmits analog data to the BUB.”), AND wherein PIM is configured to: 
digitize the measurement signal with the ADC (see pg. 7, lines 27-28 – “…the PIM-catheter connection may be wired or wireless. In the illustrated embodiment, the PIM 202 includes an analog to digital (A/D) converter…”); and 
transmit the digitized measurement signal to the processing system wirelessly via the communication device (see pg. 17, lines 17-18 – “…the PIM 204 includes transmits digital data to the network 128 via a wireless connection…”). 
Whereas, Calcano, in the same field of endeavor, teaches wherein the PIM is configured to be powered by a wireless charging system (see col. 27, lines 17-19 – “The docking station may be adapted to charge batteries in the PIMs when the PIMs are docked on the docking station.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Hossack, by having PIM transmit the digitized measurement signal to the processing system wirelessly via the communication device, as disclosed in Spencer, AND by having the PIM powered by a wireless charging system, as disclosed in Calcano. One of ordinary skill in the art would have been motivated to make this modification in order to wirelessly transmit and receive information to and from the PIMs to where the bedside control surface can be moved as needed by the user, as taught in Spencer (see pg. 17, lines 20-33), AND for the docking station to receive and download post-activity data from the PIMs to be analyzed by the user, as taught in Calcano (see col. 27, lines 23-29). 
Furthermore, regarding claim 2, Hossack further teaches wherein the sensing device is an intraluminal ultrasound device configured to be positioned within a body lumen of the patient (Fig. 1; see pg. 2, col. 2, para. 0027 – “…an IVUS catheter 102 coupled by a patient interface module (PIM) 104 to an IVUS control system 106.”), AND wherein the measurement signal is ultrasound echo signal (Fig. 7, “Receiving reflected ultrasound echoes.” 376; Fig. 1; see pg. 3, col. 1, para. 0033 – “…PIM 104 receives 
Furthermore, regarding claim 3, Hossack further teaches wherein the processing system is configured to generate an intraluminal ultrasound image representative of the ultrasound echo signal and to display the intraluminal ultrasound image on a display device in communication with the processing system (Fig. 7, “Optionally, generating an image of the vessel area distal of the WUS transducer with information from the forward-looking VUS transducer.” 378; “Fig. 1; see pg. 2, col. 2, para. 0027 – “The control system 106 is coupled to a monitor 108 for display of an IVUS image.”).  
Furthermore, regarding claim 4, Calcano further teaches wherein the wireless charging system comprises a rechargeable battery disposed within the PIM and a Qi inductive charging base (Fig. 9; see col. 24, lines 41-47 – “…the personal impact monitor 906 may communicate with a host computer using, for example, wireless communication which may be charged by magnetic induction in the docking station. This type of docking station may also be used when, for example, charging and/or data communication is not needed, or may be used to sanitize a plurality of PIMS.”; see col. 27, lines 17-19 – “The docking station may be adapted to charge batteries in the PIMs when the PIMs are docked on the docking station.”). 
Furthermore, regarding claim 5, Calcano further teaches wherein the PIM does not transmit or receive signals when connected to the Qi inductive charging base (Fig. 9; see col. 24, lines 41-47 – “…the personal impact monitor 906 may communicate with a host computer using, for example, wireless communication which may be charged by magnetic induction in the docking station. This type of docking station may also be used when, for example, charging and/or data communication is not needed, or may be used to sanitize a plurality of PIMS.”).  
Furthermore, regarding claim 7, Spencer further teaches wherein the PIM is further configured to be powered by a charging cable (Fig. 3, IVUS PIM 112 connected to socket 148 of the bedside utility box (BUB) 101, which is connected to switch power converter (PC) 176 of BUB 101, which is connected to 
Furthermore, regarding claim 8, Spencer further teaches wherein the PIM further comprises a controller in communication with the transmitter, the ADC, and the communication device (Fig. 6, IVUS PIM 202 comprising  controller 212 in communication with A/D 214 and communications module 216; Fig. 1; see pg. 7, lines 28-30 – “…the PIM 112 includes an analog to digital (A/D) converter and transmits digital data to the BUB (bedside utility box) 101, however, in other embodiments the PIM transmits analog data to the BUB.”).   
Furthermore, regarding claim 10, Hossack further teaches wherein the intraluminal ultrasound device comprises: 
a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion (Fig. 1-2; see pg. 2, col. 2, para. 0029 – “…a rotating imaging core 112 extends within the sheath 110. The sheath 110 has both a proximal end portion 114 and a distal end portion 116.”; see pg. 3, col. 1, para. 0035 – “…the catheter system 200 includes an imaging core 202. The imaging core 202 includes a flexible drive shaft 204…such that rotation of the flexible drive shaft 204 imparts rotation to the housing 206.”); and 
an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating (Fig. 1-2; see pg. 2, col. 2, para. 0032 – “The transducer subassemblies 122, 123 are configured to be rotated (either by use of a motor or other rotary device) to obtain the images of the vessel.”; see pg. 3, col. 1, para. 0035 – “…transducer subassemblies 215, 216 are coupled to the flexible drive shaft 204 such that rotational motion of the drive shaft imparts rotational motion to the transducer subassemblies.”).  

The motivation for claims 2-5, 7-8, and 10-11 was shown previously in claim 1.
Regarding claim 14, Hossack teaches a sensing method (Fig. 1, imaging system 100), comprising: 
a patient interface module (PIM) 4communicatively disposed between a sensing device and a processing system (Fig. 1; see pg. 2, col. 2, para. 0027-0028 – “…an IVUS catheter 102 coupled by a patient interface module (PIM) 104 to an IVUS control system 106...The IVUS catheter 102 includes an elongated, flexible catheter sheath 110 shaped and configured for insertion into a lumen of a blood vessel (not shown)…”); 
controlling, using a transmitter of the PIM, the sensing device by transmitting a first signal to the sensing device when positioned within a body of a patient (see pg. 3, col. 1, para. 0033 – “…PIM 104 may include a processor circuit 154 and a memory circuit 155 to execute operations on catheter 102 and receive, process, and store data from catheter 102.”); AND
receiving, with PIM, a measurement signal associated with the first signal from the sensing device (see pg. 3, col. 1, para. 0033 – “…PIM 104 may include a processor circuit 154 and a memory circuit 155 to execute operations on catheter 102 and receive, process, and store data from catheter 102.”).
Hossack does not explicitly teach: 
powering the PIM with a wireless charging system;
digitizing the measurement signal with an ADC in the PIM; AND 
transmitting the digitized measurement signal to the processing system via a wireless communication device. 
Whereas, Spencer, in the same field of endeavor, teaches: 
digitizing the measurement signal with an ADC in the PIM (see pg. 7, lines 27-28 – “…the PIM-catheter connection may be wired or wireless. In the illustrated embodiment, the PIM 202 includes an analog to digital (A/D) converter…”); and 
transmitting the digitized measurement signal to the processing system via a wireless communication device (see pg. 17, lines 17-18 – “…the PIM 204 includes transmits digital data to the network 128 via a wireless connection…”).
Whereas, Calcano, in the same field of endeavor, teaches powering the PIM with a wireless charging system (see col. 27, lines 17-19 – “The docking station may be adapted to charge batteries in the PIMs when the PIMs are docked on the docking station.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Hossack, by including to the method having the PIM transmit the digitized measurement signal to the processing system wirelessly via the communication device, as disclosed in Spencer, AND by including having the PIM powered by a wireless charging system, as disclosed in Calcano. One of ordinary skill in the art would have been motivated to make this modification in order to wirelessly transmit and receive information to and from the PIMs to where the bedside control surface can be moved as needed by the user, as taught in Spencer (see pg. 17, lines 20-33), AND for the docking station to receive and download post-activity data from the PIMs to be analyzed by the user, as taught in Calcano (see col. 27, lines 23-29). 
Furthermore, regarding claim 15, Hossack further teaches wherein the sensing device is an intraluminal ultrasound device configured to be positioned within a body lumen of the patient (Fig. 1; see pg. 2, col. 2, para. 0027 – “…an IVUS catheter 102 coupled by a patient interface module (PIM) 104 to an 
Furthermore, regarding claim 16, Hossack further teaches a method further comprising displaying, with a display device in communication with the processing system, an intraluminal ultrasound image representative of the ultrasound echo signal (Fig. 7, “Optionally, generating an image of the vessel area distal of the WUS transducer with information from the forward-looking VUS transducer.” 378; “Fig. 1; see pg. 2, col. 2, para. 0027 – “The control system 106 is coupled to a monitor 108 for display of an IVUS image.”).
Furthermore, regarding claim 17, Hossack further teaches a method further comprising formatting, by the PIM, the ultrasound echo signal according to an image display format of the display device (see pg. 2, col. 2, para. 0033 – “It will be appreciated that any suitable functionality, controls, information processing and analysis, and display can be incorporated into PIM 104.”; Fig. 7, “Optionally, generating an image of the vessel area distal of the WUS transducer with information from the forward-looking VUS transducer.” 378; “Fig. 1; see pg. 2, col. 2, para. 0027 – “The control system 106 is coupled to a monitor 108 for display of an IVUS image.”).  
Furthermore, regarding claim 18, Calcano further teaches wherein the wireless charging system comprises a rechargeable battery disposed within the PIM and a Qi inductive charging base (Fig. 9; see col. 24, lines 41-47 – “…the personal impact monitor 906 may communicate with a host computer using, for example, wireless communication which may be charged by magnetic induction in the docking station. This type of docking station may also be used when, for example, charging and/or data communication is not needed, or may be used to sanitize a plurality of PIMS.”; see col. 27, lines 17-19 – “The docking station may be adapted to charge batteries in the PIMs when the PIMs are docked on the docking station.”). 

Furthermore, regarding claim 21, Hossack further teaches wherein the intraluminal ultrasound device comprises:
a rotatable, flexible elongate drive cable comprising a proximal portion and a distal portion (Fig. 1-2; see pg. 2, col. 2, para. 0029 – “…a rotating imaging core 112 extends within the sheath 110. The sheath 110 has both a proximal end portion 114 and a distal end portion 116.”; see pg. 3, col. 1, para. 0035 – “…the catheter system 200 includes an imaging core 202. The imaging core 202 includes a flexible drive shaft 204…such that rotation of the flexible drive shaft 204 imparts rotation to the housing 206.”); and 
an ultrasound element disposed at the distal portion of the drive cable and configured to obtain imaging data of the body lumen while rotating (Fig. 1-2; see pg. 2, col. 2, para. 0032 – “The transducer subassemblies 122, 123 are configured to be rotated (either by use of a motor or other rotary device) to obtain the images of the vessel.”; see pg. 3, col. 1, para. 0035 – “…transducer subassemblies 215, 216 are coupled to the flexible drive shaft 204 such that rotational motion of the drive shaft imparts rotational motion to the transducer subassemblies.”).  
Furthermore, regarding claim 22, Hossack further teaches wherein the intraluminal ultrasound device is an intravascular ultrasound (IVUS) device configured to be positioned within a blood vessel (Fig. 1; see pg. 2, col. 2, para. 0028 – “The IVUS catheter 102 includes an elongated, flexible catheter sheath 
The motivation for claims 15-19 and 21-22 was shown previously in claim 14.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hossack in view of Spencer and Calcano, as applied to claim 4 above, and in further view of Hannon et al. (US 8364241 B2, published January 29, 2013), hereinafter referred to as Hannon. 
Regarding claim 6, Hossack in view of Spencer and Calcano teaches all of the elements as disclosed in claim 4 above.
Hossack in view of Spencer and Calcano does not explicitly teach wherein the PIM comprises a switch that prevents receiving or sending signals with the PIM when is connected to the Qi inductive charging base.
Whereas, Hannon, in an analogous field of endeavor, teaches wherein the PIM comprises a switch that prevents receiving or sending signals with the PIM when is connected to the Qi inductive charging base (Fig. 1; see col. 4, lines 33-45 – “…when imaging is not performed, such as before an imaging sequence or as the mobile X-ray units 16, 18 are being moved from one area to another, the first user 12 may place the first handheld device 20 in a first charge cradle 32 of the first mobile X-ray unit 16, for example to store or charge the first handheld device 20. In some configurations, the first charge cradle 32 may have a switch that, when activated (such as by placing the first handheld device 20 in the cradle 32), completes a circuit and allows charge to flow from the charge cradle 32 and to the handheld device 20. Again, as noted above, the electrical connection may be a contact connection or, alternatively, a non-contact connection such as an inductive or capacitive connection.”). 
. 

	Claims 9, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack in view of Spencer and Calcano, as applied to claims 8 and 2, above, respectively, and in further view of Corl (US 20200015779 A1, published January 16, 2020 with a priority date of December 28, 2012), hereinafter referred to as Corl.
Regarding claim 9, Hossack in view of Spencer and Calcano teaches all of the elements as disclosed in claim 8 above.
Hossack in view of Spencer and Calcano does not explicitly teach wherein the controller is a field-programmable gate array (FPGA).
Whereas, Corl, in the same field of endeavor, teaches wherein the controller is a field-programmable gate array (FPGA)  (Fig. 2; see pg. 3, col. 1, para. 0032 – “FIG. 2 illustrates PIM 104 in more detail, including a reconstruction Field-Programmable Gate Array (FPGA) circuit 250 to provide image-reconstructed data to communication protocol circuit 218…FPGA 250 includes a memory circuit to store data and commands, and a processor circuit to perform the commands using the stored data, and data received from ADC circuit 216.”).  

Furthermore, regarding claim 12, Corl further teaches wherein the ultrasound echo signal travels on a differential signal path to the ADC within the PIM (Fig. 2; see pg. 3, col. 1, para. 0033 – “…electrical signals 224 are analog signals including echo responses from the vessel tissue as detected by the transducers in sensing head 150. Analog-to-digital converter (ADC) 216 converts amplified electrical signal from amplifier 224 into a digital signal transferred out of PIM 104 to IVUS control system 106 by communication protocol circuit 218.”).  
Furthermore, regarding claim 13, Hossack further teaches wherein the differential signal path comprises one or more bandpass filters (Fig. 1; see pg. 3, col. 1, para. 0033 – “…PIM 104 performs preliminary processing of the echo data prior to transmitting the echo data to control system 106. PIM 104 may perform amplification, filtering, and/or aggregating of the echo data, using processor circuit 154 and memory circuit 155.”), AND 
Corl further teaches differential signal path comprises one or more amplifiers (Fig. 2; see pg. 3, col. 1, para. 0033 – “…electrical signals 224 are analog signals including echo responses from the vessel tissue as detected by the transducers in sensing head 150. Analog-to-digital converter (ADC) 216 converts amplified electrical signal from amplifier 224 into a digital signal transferred out of PIM 104 to IVUS control system 106 by communication protocol circuit 218.”).
Furthermore, regarding claim 20, Corl further teaches a method further comprising transmitting the ultrasound echo signals along a differential signal path to the ADC within the PIM (Fig. 2; see pg. 3, 
The motivation for claims 12-13 and 20 was shown previously in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schleuniger et al. (US 20040171970 A1, published September 2, 2004) discloses an ultrasonic therapeutic device that charges the batteries of the handheld device in a charging station by inductive transfer of energy. 
Alford et al. (US 20180161002 A1, published June 14, 2018 with a priority date of July 10, 2015) discloses an ultrasound system that uses rechargeable batteries, and recharging can be accomplished through proximal inductive interaction between a charging device and an inductive charging coil of an ultrasound device. 
Fossan (US 9649251 B2, published May 16, 2017) discloses a system that charges the measuring unit using the magnetic field or a charging receiver where it is positioned when not in use. 
Vuong et al. (EP 2026206 B1, published January 19, 2011) discloses the wireless device includes a rechargeable battery that can be coupled to an inductive charging station with an inductive coupling.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793     

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793